I think the judgment, notwithstanding the verdict, should be affirmed.
Plaintiff, Inez L. Wash, was riding in the automobile driven by her coplaintiff and brother-in-law, Cecil R. Wash. The negligence of Cecil is imputed to Inez. Cecil R. Wash testified:
"When I first noticed the Smith truck I was about 30 feet from the southerly corner of Savannah avenue. The Smith truck at that time was on the west side of Woodward avenue. * * * The truck was in motion at the time I first saw it and was proceeding south on Woodward avenue and was about to make the turn to cross over to Savannah. * * * The truck proceeded east across the tracks on Woodward avenue and made a left-hand turn toward Savannah avenue, and as it entered Savannah avenue it was closer to the southerly curb of Savannah avenue. I angled my course at that time to get to Savannah.
"Q. What is that?
"A. To beat him, to get ahead of him, up to Savannah.
"Q. Why did you try to get ahead of him into Savannah?
"A. I had to do something.
  "Q. Had you intended to turn into Savannah? *Page 67
"A. No, sir. My intended course was to proceed on Woodward, and I tried to beat him into Savannah avenue to keep from having an accident.
"Q. Did you attempt to bring your car to a stop?
"A. No, I didn't.
"Q. Why didn't you?
"A. I wanted to beat him on Savannah, get ahead of his car, try to."
The evidence of eyewitnesses called in behalf of plaintiff, as well as the mute evidence shown by the track of the automobile where it slid upon the pavement, established the fact, beyond question, that the driver of the car applied the brakes instead of trying to turn, but waited to do so until too late, and the car slid forward into the side of the truck.
Under the authority of Steinberg v. Builders' Lumber Wrecking Co., 238 Mich. 181, the circuit judge was right in entering judgment for defendant, and there should be an affirmance, with costs to defendant.
McDONALD and SHARPE, JJ., concurred with WIEST, C. J.